NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                 Nos. 14-3779 & 14-3780
                                   ________________

                                 ALBA QEMAL DINAJ,

                                                  Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                                   ________________

                        On Petition for Review of a Final Order
                         of the Board of Immigration Appeals
                     Immigration Judge: Honorable Andrew Arthur
                                  (No. A047-189-009)
                                  ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    June 18, 2015

            Before: AMBRO, FUENTES, and GREENBERG, Circuit Judges

                             (Opinion filed: August 24, 2015)

                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       The Department of Homeland Security (“DHS”) seeks the removal from the

United States of Petitioner Alba Qemal Dinaj, a native and citizen of Albania. DHS

alleged that Dinaj was removable under 8 U.S.C. § 1227(a)(2)(A)(iii) as an alien

convicted of an aggravated felony and 8 U.S.C. § 1227(a)(2)(B)(ii) as “a drug abuser or

addict.” A few months later the agency added that she was also removable under 8

U.S.C. § 1227(a)(2)(A)(ii) as an alien “who is convicted of two or more crimes involving

moral turpitude, not arising out of a single scheme of criminal misconduct.” The

Immigration Judge (“IJ”) agreed in part, concluding that Dinaj was removable because

she committed two crimes of moral turpitude: theft and armed robbery. In response, she

applied for cancellation of removal, arguing that her husband and two children would

suffer severe hardship were she deported. Dinaj also maintained that she committed the

above-mentioned crimes out of desperation.

       During the hearing on her request, DHS informed the IJ that Dinaj had been less

than forthright about her prior drug use. It took several exchanges for Dinaj ultimately to

admit that she suffered from a heroin addiction and was receiving treatment. In light of

her admission, the IJ ordered that, in addition to being removable for having committed

multiple crimes of moral turpitude, Dinaj was removable as “a drug abuser or addict,” 8

U.S.C. § 1227(a)(2)(B)(ii). It also concluded that, notwithstanding her statutory

eligibility for cancellation relief, she didn’t merit a favorable exercise of discretion. Her

criminal history and lack of truthfulness, the IJ said, outweighed the factors favoring

cancellation—namely, Dinaj’s familial ties to the United States and her personal growth.

J.A. 95. Regarding the lies she told, the IJ noted that Dinaj on two occasions had denied

                                              2
her drug use in the United States and fabricated a story to explain her prescribed use of

Suboxone (a pain medication).

       Three days after receiving the IJ’s decision, Dinaj filed a motion to reopen (to

introduce previously unavailable evidence) and a motion to reconsider. The IJ denied the

former because all of the purported new evidence was available at the time of her

previous hearing. It denied the motion to reconsider because Dinaj failed to persuade that

the IJ’s adverse credibility determination was flawed. She appealed to the Board of

Immigration Appeals (“BIA”) the IJ’s denial of the (1) request for cancellation of

removal, (2) motion to reopen, and (3) motion to reconsider. As to the cancellation of

removal request, the BIA held that the IJ appropriately exercised its discretion in denying

the request. It also agreed with the IJ that Dinaj’s motion to reopen was without merit

because the evidence she introduced was previously available and, in any event, wasn’t

material. The BIA came to the same conclusion regarding the motion to reconsider,

holding that Dinaj failed to identify any legal or factual error in the IJ’s reasoning. She

petitions us for review, challenging the BIA’s affirmance of the IJ’s ruling that she was

removable as a drug addict or drug abuser, its denial of her request for cancellation of

removal, and its denial of her motion to reopen and motion to reconsider. We deny the

consolidated petitions in all respects.

       First, we find no fault with the BIA’s failure to reach whether Dinaj was

removable for her drug issues, as she was also removable for having been twice

convicted of a crime of moral turpitude, and Dinaj makes no argument to the contrary.

Second, we discern no factual or legal error in the IJ’s decision to deny Dinaj’s

                                              3
cancellation application (nor the BIA’s in upholding it). Dinaj’s argument that the IJ

failed to consider certain favorable factors under In re Sotelo, 23 I & N Dec. 201 (BIA

2001), is wide of the mark, as the IJ and Board identified all relevant circumstances that

weighed in favor of cancelling removal, though both decided that the bad outweighed the

good. That we may have judged those factors differently is irrelevant. See Jarbough v.

Att’y Gen., 483 F.3d 184, 189 (3d Cir. 2007). Finally, we reject Dinaj’s quarrel with the

IJ’s denial of her motion to reopen because she has failed to identify a legal or

constitutional error regarding that decision.

       For all of these reasons, we deny the petitions for review.




                                                4